           Case 1:18-cv-01172-JLT Document 26 Filed 07/01/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARLENE DODSON,                                )   Case No.: 1:18-cv-01172 - JLT
                                                    )
12                  Plaintiff,                      )   AMENDED ORDER AWARDING ATTORNEY’S
                                                    )   FEES AND COSTS PURSUANT TO THE EQUAL
13          v.                                      )   ACCESS TO JUSTICE ACT
                                                    )
14   ANDREW SAUL,                                   )   (Doc. 24)
     Commissioner of Social Security,               )
15                                                  )
                    Defendant.                      )
16                                                  )
17          Marlene Dodson and Andrew Saul, Commissioner of Social Security, stipulated for the payment
18   of attorney’s fees and costs pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 24)
19   Subject to the terms of the stipulation, the Court ORDERS fees in the amount of $8,650.00 and costs in
20   the total amount of $400.00 are AWARDED to Marlene Dodson.
21
22   IT IS SO ORDERED.
23
        Dated:     July 1, 2020                               /s/ Jennifer L. Thurston
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28
